                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    IN RE ZILLOW GROUP, INC.                            Master File No.: C17-1568-JCC
      SECURITIES LITIGATION
10
                                                          MINUTE ORDER
11

12    THIS DOCUMENT RELATES TO:

13
      ALL ACTIONS
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulation and proposed order (Dkt.
18   No. 24) Finding good cause, the Court ENTERS the parties’ stipulation as follows:
19          WHEREAS, on May 20, 2019, the Parties to the above-captioned consolidated shareholder
20   derivative action (the “Action”) informed the Court that defendants in the related securities action
21   In re Zillow Group, Inc., Securities Litigation, Case No. C17-1387-JCC (W.D. Wash.) (“Securities
22   Action”) filed their answer in the Securities Action (Dkt. No. 22); and
23          WHEREAS, the Parties informed the Court that the Parties were meeting and conferring
24   regarding a schedule to govern the upcoming filing of an amended consolidated complaint and
25   motion practice on the pleadings in the Action;
26


     MINUTE ORDER
     C17-1568-JCC
     PAGE - 1
 1          IT IS HEREBY STIPULATED by and between the Parties hereto, through their

 2   undersigned counsel, as follows:

 3          1.      Plaintiff shall have twenty-one (21) days from the entry of the order approving this

 4   stipulation to file a consolidated complaint (the “Complaint”).

 5          2.      Defendants shall have forty-five (45) days from the filing of the consolidated

 6   complaint to answer or otherwise respond to the Complaint.

 7          3.      Plaintiffs shall have forty-five (45) days to oppose any such motion to dismiss the

 8   Complaint.
 9          4.      Defendants shall have thirty (30) days to file any reply in further support of a
10   motion to dismiss.
11          IT IS SO STIPULATED
     Dated: June 12, 2019
12

13
       By: s/ Duncan C. Turner ____________              By: s/ Sean C.Knowles
14        Duncan C. Turner, WSBA No. 20597                  Sean C. Knowles, WSBA No. 39893
       BADGLEY MULLINS TURNER PLLC                       PERKINS COIE LLP
15     9929 Ballinger Way NE, Suite 200                  1201 Third Avenue, Ste. 4900
       Seattle, WA 98155                                 Seattle, WA 98101
16     Telephone: (206) 621-6566                         Telephone: (206) 359-8000
       Facsimile: (206) 621-9686                         Facsimile: (206) 359-9000
17
       Email: dturner@badgleymullins.com                 Email: sknowles@perkinscoie.com
18
       Liaison Counsel                                   GIBSON, DUNN & CRUTCHER LLP
19                                                       MERYL L. YOUNG
       THE WEISER LAW FIRM, P.C.                         3161 Michelson Drive
20     ROBERT B. WEISER                                  Irvine, CA 92612
       BRETT D. STECKER                                  Telephone: 949.451.3800
21     JAMES M. FICARO                                   Facsimile: 949.451.4220
       22 Cassatt Avenue                                 Email: myoung@gibsondunn.com
22     Berwyn, PA 19312
       Telephone: (610) 225-2677                         ALEXANDER K. MIRCHEFF
23     Facsimile: (610) 408-8062                         333 South Grand Avenue
24     Email: rw@weiserlawfirm.com                       Los Angeles, CA 90071-3197
       Email: bds@weiserlawfirm.com                      Telephone: (213) 229-7307
25     Email: jmf@weiserlawfirm.com                      Facsimile: (213) 229-6307
                                                         Email: amircheff@gibsondunn.com
26     GAINEY McKENNA & EGLESTON
       THOMAS J. MCKENNA

     MINUTE ORDER
     C17-1568-JCC
     PAGE - 2
      GREGORY M. EGLESTON                      Counsel for Defendants
 1    440 Park Avenue South, 5th Floor
      New York, NY 10016
 2
      Telephone: (212) 983-1300
 3    Facsimile: (212) 983-0383
      Email: tjmckenna@gme-law.com
 4    Email: gegleston@gme-law.com

 5    Co-Lead Counsel for Plaintiffs

 6

 7         DATED this 17th day of June 2019.

 8                                               William M. McCool
                                                 Clerk of Court
 9
                                                 s/Tomas Hernandez
10
                                                 Deputy Clerk
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1568-JCC
     PAGE - 3
